Title: Thomas Jefferson to Joel Yancey, 21 May 1816
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
             Monticello May 21. 16.
          
          I informed mr Darnell that nothing on account of the misfortunes of the last year, scarcely any thing made for market there or here, immense purchases of corn for bread here and some there, and unexampled taxes, I could not pay
			 his wages till another crop should come in. he said he should be particularly in want of 50.D. which therefore I promised to send him. I have also to pay John Depriest for a horse 70.D. on the 1st of June. for these purposes I inclose a draught on Gibson & Jefferson for 120.D. in favor of mr Robertson, to enable him to make the payments for me. I shall send up the two coopers the last week in June to aid in your harvest. they are both cradlers. I think (without being certain) I shall be
			 with you about the same time. drought and cold weather give us a wretched prospect here. I wish it may be better with you. Accept the assurance of my great esteem & respect.
          Th: Jefferson
        